ROSS, Circuit Judge,
concurring.
I concur in Judge Stephenson’s well-reasoned opinion as I am satisfied it correctly states the law on the subject of compulsory counterclaims in this situation.
Even though the Internal Revenue Service is within its legal rights, I cannot refrain from criticizing the tactics it is using in forcing a taxpayer to litigate his claim several thousand miles from his home after the first suit had been brought by the taxpayer in his home state. In my opinion the practical result may very well be the inability of the taxpayer to get his full day in court because of the cost of defending a suit in Hawaii. This type of legal harassment destroys the confidence of individual taxpayers in the fundamental fairness of the system.